Name: Commission Regulation (EU) 2017/1237 of 7 July 2017 amending Regulation (EC) No 1881/2006 as regards a maximum level of hydrocyanic acid in unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  marketing;  consumption;  foodstuff;  chemistry;  plant product
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/36 COMMISSION REGULATION (EU) 2017/1237 of 7 July 2017 amending Regulation (EC) No 1881/2006 as regards a maximum level of hydrocyanic acid in unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for certain contaminants in foodstuffs. (2) The Scientific Panel on Contaminants in the Food Chain (Contam) of the European Food Safety Authority (EFSA) adopted a scientific opinion on acute health risks related to the presence of cyanogenic glycosides in raw apricot kernels and products derived from raw apricot kernels (3). The term raw apricot kernels and products derived from raw apricot kernels referred to in the scientific opinion concern the same products as the term unprocessed whole, ground, milled, cracked, chopped apricot kernels referred to in this Regulation. (3) Amygdalin is the major cyanogenic glycoside present in unprocessed apricot kernels and is degraded to hydrocyanic acid (cyanide) by chewing. Hydrocyanic acid (cyanide) is highly toxic to humans. An acute reference dose (ARfD) of 20 Ã ¼g/kg bw was derived by the Contam Panel for assessing the risks associated with the presence of cyanogenic glycosides in unprocessed whole, ground, milled, cracked, chopped apricot kernels. Taking into account the reported levels of cyanogenic glycosides in unprocessed apricot kernels, the ARfD would be exceeded already by consumption of only a very few unprocessed apricot kernels. (4) It is therefore appropriate to establish a maximum level for hydrocyanic acid (cyanide) in unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer. (5) Given the very fragmented market of unprocessed apricot kernels and the possible acute health risks for public health, it should be provided that the operator guarantees that all unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer comply with the maximum level. (6) It is appropriate to establish the sampling rules to be applied for the control of compliance with the maximum level. (7) Regulation (EC) No 1881/2006 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 The operator who places unprocessed whole, ground, milled, cracked, chopped apricot kernels on the market for the final consumer shall provide upon request from the competent authority evidence of compliance of the marketed product with the maximum level. Article 3 The sampling for the control of compliance with the maximum level shall be performed in accordance with the rules set out in part D.2 of Annex I to Commission Regulation (EC) No 401/2006 (4). Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (3) EFSA Contam Panel (EFSA Panel on Contaminants in the Food Chain), 2016. Scientific opinion on the acute health risks related to the presence of cyanogenic glycosides in raw apricot kernels and products derived from raw apricot kernels. EFSA Journal 2016;14(4):4424, 47 pp doi:10.2903/j.efsa.2016.4424 http://www.efsa.europa.eu/sites/default/files/scientific_output/files/main_documents/4424.pdf (4) Commission Regulation (EC) No 401/2006 of 23 February 2006 laying down the methods of sampling and analysis for the official control of the levels of mycotoxins in foodstuffs (OJ L 70, 9.3.2006, p. 12). ANNEX In Section 8 of the Annex to Regulation (EC) No 1881/2006, the following entry is added: 8.3 Hydrocyanic acid, including hydrocyanic acid bound in cyanogenic glycosides 8.3.1 Unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer (54) (55) 20,0